 



EXHIBIT 10.4
NEWELL RUBBERMAID INC. 2003 STOCK PLAN
PERFORMANCE SHARE AWARD AGREEMENT
     This Performance Share Award (the “Award”) relating to the common stock,
par value $1.00 per share (the “Common Stock”), of Newell Rubbermaid Inc., a
Delaware corporation (the “Company”), is granted as of March 22, 2006 (the
“Award Date”) by the Company to Mark D. Ketchum (the “Grantee”), and shall be
subject to the following terms and conditions and the provisions of the Newell
Rubbermaid Inc. 2003 Stock Plan, as amended and restated effective February 8,
2006 (the “Plan”), a copy of which is attached hereto and the terms of which are
hereby incorporated by reference:
     1. Acceptance by Grantee. The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided below and the return of an
executed copy of this agreement to the Human Resources — Compensation department
of the Company no later than 60 days after the Award Date.
     2. Issuance of Shares. Prior to March 15, 2007, the Grantee shall be
entitled to receive a number of shares of Common Stock (the “Award Shares”)
equal to the sum of the following, not to exceed Fifty Thousand (50,000) shares
in the aggregate: (i) a number of shares equal to the Payout Percentage
multiplied by Twenty-Five Thousand (25,000); and (ii) a number of shares equal
to Twenty-Five Thousand. The number of Award Shares specified in the foregoing
clause (ii) shall be issued upon the reasonable satisfaction of the Board of
Directors of the Company with the Grantee’s job performance during the calendar
year ending December 31, 2006 in areas such as advancement of the Company’s
marketing and new product development efforts, successful implementation of the
previously approved restructuring program, reduction of supply chain costs and
other productivity initiatives, streamlining of non-strategic Selling, General &
Administrative Expenses, and other corporate initiatives; and the number of
Award Shares issuable pursuant to clause (ii) shall be subject to reduction, in
the sole discretion of the Board of Directors, to the extent the Board of
Directors is not reasonably satisfied with such job performance. For purposes of
this Award, “Payout Percentage” shall mean the percentage, not to exceed 100%,
of the target cash bonus earned by Grantee under the Company’s Management Cash
Bonus Plan for the 12-month period ending December 31, 2006.
     3. Transfer Restrictions. This Award shall not be sold, assigned, pledged
or otherwise transferred, voluntarily or involuntarily, by the Grantee (or his
estate or personal representative, as the case may be). Award Shares, once
issued, shall be freely transferable and subject to no restrictions on transfer,
other than any such restrictions arising under federal, state or foreign
securities laws.
     4. Termination of Employment. This Award is not subject to forfeiture, and
shall remain in full force and effect notwithstanding any termination of the
Grantee’s employment with the Company or any of its affiliates. In the event
that any termination of the Grantee’s employment occurs on or prior to
December 31, 2006, the Payout Percentage shall nevertheless be determined,
solely for purposes of determining the number of Award Shares issuable pursuant
to clause (ii) of Section 2 above (and not for purposes of any cash bonus
payout), as if the Grantee remained employed on December 31, 2006. The foregoing
provisions of this Section 4 shall be subject to the provisions of any written
employment security agreement or severance agreement that has been or may be
executed by the Grantee and the Company, and the provisions in such employment
security agreement or severance agreement concerning the vesting of an Award in
connection with the Grantee’s termination of employment shall supercede any
inconsistent or contrary provision of this Section 4.
     5. Withholding Taxes. If applicable, the Grantee shall pay to the Company
an amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements prior to the delivery of any certificate for Award Shares.
Payment of such taxes may be made by a method specified in the Plan and approved
by the Committee.

 



--------------------------------------------------------------------------------



 



     6. Rights as Stockholder. Prior to the issuance of the Award Shares, the
Grantee shall not possess any rights of a stockholder in respect of such shares
by virtue of this Award. Upon issuance of the Award Shares, the Grantee shall be
entitled to all of the rights of a stockholder of the Company with respect to
the Award Shares, including the right to vote such shares and to receive
dividends and other distributions payable with respect to such Award Shares from
the Payout Date.
     7. Share Delivery. Delivery of the Award Shares will be by book-entry
credit to an account in the Grantee’s name established by the Company with the
Company’s transfer agent, or, provided that the Grantee has complied with all
obligations and conditions set forth in the Plan and this Agreement, the Company
shall, upon written request from the Grantee (or his estate or personal
representative, as the case may be), issue certificates in the name of the
Grantee (or his estate or personal representative) representing such Award
Shares.
     8. Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.
     9. Performance Goals. The portion of this Award specified in clause (i) of
Section 2 above is intended qualify as “performance-based compensation” within
the meaning of Section 162(m) of the Code. The parties acknowledge that the
issuance of such portion of the Award Shares will be determined based on the
same performance goals that are utilized for determining cash awards under the
Company’s Management Cash Bonus Plan for the 12-month period ending December 31,
2006, and that such goals have been established in accordance with Sections 3.3
and 9.2 of the Plan and Section 162(m) of the Code. Following the completion of
such 12-month period, the Committee shall determine, in its sole judgment, the
extent to which such performance goals have been achieved and shall authorize
the issuance of Award Shares to the Grantee in accordance with the terms of this
Award.
     10. Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed by the Company and the
Grantee this ___day of _______________, 2006, effective as of the 22nd day of
March, 2006.

            NEWELL RUBBERMAID INC.
      By:               Title:                           GRANTEE
            Mark D. Ketchum           

-3-